Citation Nr: 1513226	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for disability manifested by dizziness, to include vertigo. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss disability and vertigo.  The latter issue has been recharacterized more broadly on the title page for the reasons indicated below.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA must provide an examination when there is competent evidence of a disability or persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of continuous symptoms since service can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The audiometric results on the April 2012 VA-authorized audiological examination reflected that the Veteran did not meet VA's criteria for hearing loss disability.  The VA examiner therefore did not express an opinion as to hearing loss but did express one as to tinnitus.  However, the Veteran submitted an April 2014 private audiogram that reflects auditory thresholds of 40 decibels or higher at multiple frequencies.  There is thus evidence of current hearing loss disability.   The Veteran also testified to in-service noise exposure and this is consistent with his military occupation specialty of Field Artillery Operator and Intel Assistant and his last duty assignment with an artillery battalion.  As the evidence thus indicates current hearing loss disability that may be associated with service, a new VA examination is warranted.

The Veteran also claimed entitlement to service connection for vertigo.  The Veteran has not been diagnosed with vertigo.  However, what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The VA treatment notes contain multiple references to dizziness, which could be a symptom of vertigo or similar disorder.  The Board has therefore recharacterized the issue more broadly.  In addition, the Veteran has indicated that he experienced dizziness in service.  As there is evidence of persistent or recurrent dizziness that may be associated with service, a VA examination is warranted as to the nature and etiology of any disability underlying the Veteran's dizziness. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from November 2012 to the present.

2.  After completing #1, schedule the Veteran for a VA examination as to the etiology of any bilateral hearing loss disability.  All necessary tests should be conducted.  The examiner is request to review the claims file.

The examiner is requested to opine whether it is as least as likely as not (50 percent probability or more) that any current hearing loss disability is related to the Veteran's in-service noise exposure (which has been established as consistent with the in-service MOS of Field Artillery Operator).

A comprehensive rationale is to accompany any opinion provided, to include reference to the evidence of record as appropriate.

3.  After completing #1, schedule the Veteran for a VA examination as to the etiology of any disability underlying his dizziness.  All necessary tests should be conducted.  The examiner is request to review the claims file.

The examiner should first indicate the nature of any disability underlying the Veteran's dizziness.  As to any such identified disability, the examiner should opine whether it is as least as likely as not (50 percent probability or more) the disability is related to the Veteran's military service.

A comprehensive rationale is to accompany any opinion provided, to include reference to the evidence of record as appropriate.

4.  After the above development has been completed, readjudicate the issues of entitlement to service connection for bilateral hearing loss and disability manifested by dizziness, to include vertigo.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

